Parker, J.
If the defendants had appeared and answered to the action in Maine, perhaps the judgment in that State might be a good bar to the further maintenance of this suit, notwithstanding this action was commenced before the writ was issued in Maine. 9 Johns. Rep. 221, Botone vs. *258Joy; 5 N. H. Rep. 325, Weeks vs. Pearson; 11 Mass. 265, Stevens vs. Gaylord.
But it does not appear frbm the copy of the judgment that either of the defendants appeared in the action, nor is there any evidence that any service was made on them, or either of them, in that suit.
It is suggested, that property supposed to belong to the defendants was attached — that no service was in fact made on them — and that the title to the property is still in controversy.
If it was shown that the plaintiff had taken property of the defendants in Maine, and had obtained, or might obtain, a judgment there which would be good against that property, this might furnish ground for an application to stay further proceedings here, until the proceedings there were closed, and the property applied in satisfaction of the debt. 1 H. Black. 136, Folliot vs. Ogden ; ditto, 150, Wright vs. Nutt.
And such satisfaction might well furnish a defence to a suit here, notwithstanding the court in Maine had no jurisdiction of the persons of the defendants. If the plaintiff, in conformity with the laws of Maine, had obtained a satisfaction of his debt from the property of his debtors, he could ask nothing farther.
But the question now is, whether the judgment rendered in Maine, on default, without personal service on the defendants, they being at the time inhabitants of this State, and without satisfaction, is a bar to an action here for the same cause ?
Should the plaintiff commence an actiop upon that judgment in this State, and the defendants plead in bar that they were, at the time of the institution of the suit, and the rendition of the judgment, inhabitants of this State — that no process was ever served upon them in that suit — and that they never appeared or answered to the action, (and such seem to be the admitted facts in this case) such action must *259fail, and the judgment be held a nullity here. 5 Wendell, 148, Starbuck vs. Murray; ditto, 161, Holbrook vs. Murray; 4 Cowen's Rep. 292, Shumway vs. Stillman; 6 Wend. 447, S. C.; 19 Johns. R. 162, Andrews vs. Montgomery; 4 Connecticut R. 380, Aldrich vs. Kinney; 6 Pick. R. 232, Hall vs. Williams; 9 Mass. R. 462, Bissell vs. Briggs; 1 N. H. Rep. 242, Thurbur vs. Blackbourne; 3 Mason’s Rep. 251, Flower vs. Parker; 3 Wheaton, 235, note c.
And if such judgment is to be regarded as null, should the plaintiff attempt to maintain an action upon it here, it must be held equally so when the defendants attempt to set it up in defence of an action upon the original demand.
It would be singular, indeed, if a judgment of another State, upon which the plaintiff could maintain no suit here, and obtain no satisfaction there, should be a bar to an action on the original demand in this State, so that the creditor would be wholly without remedy in any jurisdiction

Judgment for the plaintiff.